Citation Nr: 0304154	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-06 792	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from January 1991 to 
February 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision by the RO which denied a rating in excess of 10 
percent for a left knee disorder.


FINDINGS OF FACT

The veteran's service-connected left knee disability 
(including degenerative joint disease) is manifested by close 
to a full range of motion, no subluxation or instability, and 
no dislocated cartilage with frequent locking, pain and 
effusion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim.  The appellant and his representative were 
provided with a copy of the appealed July 2000 rating 
decision, an October 2000 statement of the case, and a 
February 2002 supplement statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claim for increase.  Additionally, these 
documents informed the veteran of the evidence that has been 
obtained in connection with his appeal.  Moreover, the 
documents, in essence, informed the veteran of the type of 
evidence which would be useful in substantiating his claim.  
VA has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Lastly, by a 
September 2001 RO letter, the veteran was informed of the 
evidence he was responsible for submitting and he was also 
informed of the type of evidence VA would attempt to obtain 
on his behalf.  Under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claim at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).




II.  Factual Background

Service medical records shows that the veteran sustained a 
complex lateral meniscus tear of the left knee.  He later 
underwent arthroscopy of the left knee.  In September 1994, 
the RO, granted service connection for residuals of a left 
knee injury, and assigned a 10 percent rating, effective from 
February 1994.

In July 1997, the veteran underwent a left knee arthroscopy 
with partial lateral meniscectomy.  He received follow-up 
treatment after the knee surgery.

In May 2000, the veteran filed a claim for an increased 
rating for a left knee disorder.  In support of his claim, he 
submitted private treatment reports from April 2000.  When 
treated on April 12, 2000, he reported that he injured his 
left knee while squatting.  He reported a history of injuring 
his left knee in service and undergoing arthroscopy.  He 
stated that after service he underwent another medial 
meniscal debridement.  Physical examination revealed that he 
had a good range of motion of the left knee (0 to 135 degrees 
of flexion).  He had mild effusion.  He had a positive 
circumduction test and he had pain at the posterolateral 
joint.  He had a negative anterior/posterior drawer sign and 
a negative Lachman test.  The assessment was lateral joint 
line pain and it was suggested that he may have another tear 
of the lateral meniscus.  He was treated approximately 10 
days later for an evaluation of the left knee.  Physical 
examination revealed tenderness to palpation on the joint 
line and pain with terminal flexion and positive McMurray's 
testing.  The assessment was possible lateral meniscal tear 
vs. degenerative joint disease of the lateral compartment.  
The veteran desired arthroscopy.

In connection with his claim for an increased rating for a 
left knee disorder, the RO scheduled the veteran for VA 
examination in June 2000.  During the examination, the 
veteran reported that he injured his left knee in service and 
was diagnosed as having a torn lateral meniscus.  He stated 
that he underwent arthroscopic debridement in 1991.  He 
reported that he continued to have knee pain and that in July 
1997 he underwent an arthroscopic partial lateral 
meniscectomy.  He reported that after the surgery he did well 
until a couple of months ago.  He stated that when he was 
squatting he felt something tear and that he experienced 
localized pain to the posterolateral aspect of his left knee 
ever since.  The examiner noted that the veteran did not use 
a knee brace for support.  The veteran reported that he had 
pain and swelling of the left knee, and used medication to 
decrease the pain in his knee.  He related that if he used 
the left knee excessively, the swelling increased and he 
would still have complaints of a sharp catching pain in the 
posterior and lateral aspect of the knee.  He stated that he 
worked in the postal service.

Physical examination revealed tenderness on the lateral joint 
line and no palpable or audible crepitus was appreciated.  
There was a positive McMurray's.  There was no instability 
and he demonstrated a full range of motion of the knee.  X-
ray studies showed no significant abnormality.  The 
impression was tear of remnant of the lateral meniscus.  The 
examiner stated that this diagnosis appeared to have occurred 
after a squatting injury a couple of moths ago.  The examiner 
noted that he had a previous history of a lateral meniscus 
tear and had undergone two surgeries.

A September 2000 operation report reveals that the veteran 
underwent examination of the left knee under anesthesia, 
arthroscopy of the left knee, plicectomy of the left knee and 
minimal debridement of the lateral meniscus.  The 
preoperative diagnosis was left lateral meniscal tear.  The 
postoperative diagnosis was large plica and fraying of the 
lateral meniscus.  The surgeon stated that the veteran would 
be unable to work for 6 to 8 weeks.

A little over a week following his left knee surgery, the 
veteran's left knee was evaluated.  Physical examination 
revealed he had a good range of motion of the left knee.  He 
had mild effusion.  His wounds were clean, dry and intact.

The RO, in an October 2000 decision, granted a temporary 
total rating under 38 C.F.R. § 4.30 from September 19, 2000 
to December 1, 2000.

A June 2001 outpatient treatment report reveals that the 
veteran complained of having increased pain on the lateral 
side of the left knee.  He reported that after his last 
arthroscopic procedure he got some relief.  Physical 
examination revealed minimal tenderness to palpation along 
his lateral joint line.  He had some pain with terminal 
flexion, and no significant circumduction.  He had a mild 
effusion.  He stated that recently his knee swelling had 
significantly subsided.  The assessment was lateral meniscal 
tear with some degenerative changes and possible small tear 
that may be impinging on his joint.  The examiner stated 
because of his pain and catching sensation, he felt that the 
veteran should undergo some physical therapy.  When treated 
in August 2001, he stated that he continued to have some pain 
on the lateral aspect of the knees.  He reported having some 
clicking from time to time.  He took some Naprosyn.  Physical 
examination revealed he had a negative circumduction.  He had 
some pain with terminal flexion.  He was tender to palpation 
posterolaterally.  The examiner stated that he felt that most 
of the veteran's symptoms were possibly secondary to 
degenerative changes in the posterolateral corner.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's left knee disability includes a history of a 
partial medial meniscectomy.  A maximum 10 percent rating 
(which the veteran already has) is permitted for a 
symptomatic knee condition following removal of a semi lunar 
cartilage. 38 C.F.R. § 4.71a, Code 5259.  The recent medical 
evidence does not show that he currently has a dislocated 
semi lunar cartilage, with frequent episodes of locking, 
pain, and effusion into the joint; and thus a higher rating 
of 20 percent under 38 C.F.R. § 4.71a, Code 5258 is not 
warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

Limitation of flexion to 60 degrees is rated 0 percent.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension to 5 degrees is rated 0 percent.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257.  A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. § 
4.31.

The medical evidence shows that there is no laxity of the 
veteran's left knee.  (See June 2000 VA examination report).  
There is no evidence of recent recurrent subluxation or 
lateral instability of the left knee, as required for a 
rating under Code 5257.  Therefore, the Board finds that a 
compensable rating under Code 5257 is not warranted.  38 
C.F.R. § 4.31.

Some medical records have suggested the existence of 
arthritis of the left knee, although such was not shown on 
the June 2000 X-ray study.  Assuming there is left knee 
arthritis and minimal limitation of flexion, such would 
support no more than a 10 percent rating under Codes 5003 and 
5010.  The medical evidence shows that the veteran has full 
extension and minimal, if any, limitation of flexion of the 
left knee. Range of motion was from 0 to 135 degrees when 
treated in April 2000 and on VA examination in June 2000.  
See 38 C.F.R. § 4.71, Plate II (standard range of motion of 
the knee is from 0 degrees extension to 140 degrees flexion).  
The medical evidence does not show that the veteran has a 
compensable degree of limitation of motion of the left knee 
under Code 5260 or Code 5261.  Moreover, additional 
limitation of motion due to pain on use or during flare-ups, 
to the extent required for a compensable rating, is not 
shown, much less for a 10 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the weight of the evidence is against 
the claim for a rating in excess of 10 percent for the 
service-connected left knee disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a left knee disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

